DETAILED ACTION
Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 March 2022.  Applicant’s arguments filed 22 August 2022 have been fully considered but they are not persuasive.  
The claims are broadly drawn to methods comprising detecting in a maize plant a marker allele associated a chromosome 5 QTL associated with increased yield, then selecting a maize plant with the QTL, crossing it to another plant, and obtaining a progeny with the QTL.
Practicing all the steps of the claimed methods, including selecting a maize plant with the QTL, crossing it to another plant and obtaining a progeny with the QTL, as well as detecting a marker allele associated the QTL or a haplotype comprising it, requires a plant with the claimed chromosome 5 QTL associated with increased yield.
Table 11 of the instant specification indicates that inbreds 44-202 have the claimed QTL allele in this region, and Table 12 indicates that Hybrid 1 has the claimed QTL (Hybrids 3 and 4 are indicated both has having favorable alleles and increased yield and as not having them, so it is not clear if they actually have the allele or increased yield).  However, inbreds 44-202 and Hybrid 1 are merely names that do not tell one of skill in the art anything about a cultivar or hybrid with the claimed region.  One of skill in the art would not even know if any of these inbreds or hybrid(s) are publically available.
Thus, the instant specification fails to teach any plant with the claimed chromosome 5 QTL associated with increased yield.
It is noted that Applicant makes no assertion that any of the QTL itself is responsible for increased yield.  Thus, one of skill in the art could not make a plant that can used in the method by transformation.
Because of that, one of skill in the art must use undue trial and error experimentation in an attempt to find an increased yield corn plant on which all steps of the claimed method can be practiced, if it even possible to do so.
Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is within 20cM or is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserts transgenes at random locations in the genome, a transgene would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of assaying and breeding with a plant transformed with a nucleic acid encoding SEQ ID NO:13 would be enabled, such a method is excluded by the language of the claim.
Given the claim breath and lack of guidance in the specification as discussed above, the instant invention is not enabled.
Response to Arguments
Applicant urges that Applicants point to table 12 which shows that many of the lines in the inbred panel had the favourable allele. (response pg 7).
This is not found persuasive because none of these lines are taught in the specification.  Further, Applicant has provided no showing that these many lines were publically available and no Declaration indicating why one of skill in the art would look to GO6-NP2739 to use in the claimed method.  Applicant is also reminded that exhibits submitted after final will not be considered unless Applicant did not provide a showing of good and sufficient reasons of why they were necessary and not earlier presented.
Applicant admit that one of these lines with the favourable allele was patented as GO6-NP2739 in US7390949 and representative seed has been deposited at the ATCC as PTA-8904 (response pg 7).
This is not found persuasive because GO6-NP2739 is not taught in the specification.  Further, Applicant has not provided a Declaration indicating why one of skill in the art would look to GO6-NP2739 to use in the claimed method.  Applicant is reminded that Applicant’s representative cannot provide evidence.  
Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for the reasons of record as set forth in the Office action mailed 21 March 2022.  Applicant’s arguments filed 22 August 2022 have been fully considered but they are not persuasive.  
The claims require a maize plant with a QTL associated with increased yield linked to a G allele at position 159121201 on chromosome 5 to perform all the claimed method steps.
Table 11 of the instant specification indicates that inbreds 44-202 have the claimed QTL allele in this region, and Table 12 indicates that Hybrid 1 has the claimed QTL (Hybrids 3 and 4 are indicated both as having favorable alleles and increased yield and as not having them, so it is not clear if they actually have the allele or increased yield).  However, inbreds 44-202 and Hybrid 1 are merely names that do not tell one of skill in the art anything about a cultivar or hybrid with the claimed region.  One of skill in the art would not even know if any of these inbreds or hybrid(s) are publically available.
The specification fails to describe any publically available plants that can be used in the claimed methods.
It is noted that Applicant makes no assertion that any of the Table 5 alleles linked to and associated with the QTL is responsible for increased yield.  Further, the claims are not interpreted as reading on a plant transformed with a nucleic acid encoding SEQ ID NO:13 because claim 17 requires the assay be one where the molecular marker is linked to a G allele at position 159121201 on chromosome 5.  As transformation inserts transgenes at random locations in the genome, transgenes would not be linked to position 159121201 on chromosome 5 in this manner.  Thus, even though a method of assaying and breeding with a plants transformed with a nucleic acid encoding SEQ ID NO:13 could be described, such a method is excluded by the language of the claim.
Because inbreds 44-202 and Hybrid 1 are not publically available, the specification does not describe any plants that can used in the method. Such a description is required.  See University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004) at page 1894:
Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method.  We agree with the district court that that is “a semantic distinction without a difference.” Univ. of Rochester, 249 F. Supp. 2d at 228.  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”

Additionally, the claims require detecting a molecular marker that is genetically linked to an allele located on maize chromosome 5 corresponding to a G allele at position 159121201 as described in the maize “B73 reference genome version 2.
The maize “B73 reference genome version 2 was not properly incorporated by reference into the specification.  
Thus, “position 159121201 as described in the maize “B73 reference genome version 2” Is not described.
Because the plants with the claimed QTL are not described, the method of using the plants is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the structure of (SM2973) located on maize chromosome 5 corresponding to a G allele at position 159121201 is taught and that the function of increased yield under drought conditions is also taught;  the teaching of the specification in enough for a person of skill in the art to practice the invention (response pg 7).
This is not found persuasive because the specification does not describe plants with the claimed QTL in any manner that describes the method to the public.  Because the specification does not provide the names of plants that both have the claimed QTL and are publically available, the claimed method is not described.  One of skill in the art could not proactive the invention.
Applicant urges that the specification in table 8 and in original claim 25 teach that sequence 17 can be used to determine the genotype of chromosome 5 position 159121201 (response pg 7).
This is not found persuasive because neither describe plants to use as starting material for the full scope of the claimed methods, including all the method steps.  The claims require more than just determining the genotype of chromosome 5 position 159121201.
Applicant urges that they were in possession of the invention given their ability to genotype the hybrids in table 12 and measure the effect of SM2973 G allele (response pg 7).
This is not found persuasive because they have not described sufficiently the invention.  A description of the starting material is required.  None of hybrids in table 12 are described in the specification.  
Applicant admit that one of these lines with the favourable allele was patented as GO6-NP2739 in US7390949. Representative seed has been deposited at the ATCC as PTA-8904 (response pg 7).
This is not found persuasive because GO6-NP2739 is not described in the specification.  Further, Applicant has not provided a Declaration indicating why one of skill in the art would look to GO6-NP2739 to use in the claimed method.  Applicant is reminded that Applicant’s representative cannot provide evidence.  Applicant is also reminded that exhibits submitted after final will not be considered unless Applicant did not provide a showing of good and sufficient reasons of why they were necessary and not earlier presented.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-20, 23-24, 26-28, 30-32, 43 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Due to Applicant’s amendment of the claims, the rejection is different from the rejection set forth in the Office action mailed 21 March 2022.  
Regarding claims 17 and 20, line 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662